         Case 1:20-cv-05770-JMF Document 117 Filed 08/19/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, et al.,

               Plaintiffs,
                                                                        20 Civ. 5770 (JMF)
                               v.

DONALD J. TRUMP, in his official capacity as President of
the United States, et al.,

               Defendants.


New York Immigration Coalition, et al.,

               Plaintiffs,
                                                                        20 Civ. 5781 (JMF)
                               v.

DONALD J. TRUMP, in his official capacity as President of
the United States, et al.,

               Defendants.



           PLEASE TAKE NOTICE that, upon the accompanying memorandum of law in

support of this motion, as well as the declarations of John M. Abowd, Ph.D., and Albert E.

Fontenot, Jr., Defendants Donald J. Trump, the President of the United States; Wilbur L. Ross, Jr.,

the Secretary of Commerce for the United States; Steven Dillingham, the Director of United States

Census Bureau; the United States Department of Commerce, and the United States Census Bureau

(collectively, “Defendants”), move this Court for an order dismissing all claims against Defendants

pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, as well as for such

other relief as the Court deems proper.

           PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Orders dated

August 5 and August 14, 2020, see ECF Nos. 53, 95, opposition papers, if any, shall be served and
         Case 1:20-cv-05770-JMF Document 117 Filed 08/19/20 Page 2 of 2



filed on or before August 25, 2020, and reply papers, if any, shall be served and filed on or before

August 28, 2020.


Dated:   New York, New York
         August 19, 2020
                                                       RESPECTFULLY,



                                                       ETHAN P. DAVIS
                                                       Acting Assistant Attorney General

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney for the
                                                       Southern District of New York

                                                       DAVID MORRELL
                                                       Deputy Assistant Attorney General

                                                       ALEXANDER K. HAAS
                                                       Branch Director

                                                       DIANE KELLEHER
                                                       BRAD ROSENBERG
                                                       Assistant Branch Directors


                                                       /s/ Elliott M. Davis
                                                       DANIEL D. MAULER (VA Bar No. 73190)
                                                       ELLIOTT M. DAVIS (NY Reg. No. 4596755)
                                                       Trial Attorneys
                                                       Civil Division, Federal Programs Branch
                                                       U.S. Department of Justice
                                                       1100 L St. NW
                                                       Washington, DC 20005
                                                       Phone: (202) 353-5639
                                                       Fax: (202) 616-8470
                                                       E-mail: elliott.m.davis@usdoj.gov

                                                       Counsel for Defendants




                                                 -2-
